DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment, arguments and remarks, filed on 1/7/2021, in which claims 1, 3, 5 and 8-24 are presented for further examination.
Claims 1, 17, 19 and 24 have been amended.
Claims 2, 4, 6 and 7 have been previously cancelled.

Response to Amendments
Applicant’s amendments to claims 1, 17 and 19 have been accepted.  Support was found in at least [0053] of the specification.
Applicant’s amendment to claim 24 has been accepted.  Support was found in at least [0012] of the specification.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5 and 8-24, filed on 1/7/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejections of claims 1, 3, 5 and 8-24 under 35 U.S.C. 103, see the bottom of page 7 to the top 11 of applicant’s remarks, filed on 1/7/2021, have been fully considered but they are not persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 5 and 8-24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 9,830,357 B2, claims 1-18 of US 9,405,808 B2, claims 1-30 of US 8,126,909 B2 and claims 1-30 of US 7,590,620 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘357, ‘808, ‘909 and ‘620 patents.
Application: 15/799,939
Patent: US 9,830,357
Patent: US 9,405,808
1.  A computer-implemented method of analyzing a plurality of input data records, comprising:

executing a master process that forms a procedure comprising:

(A) initiating a plurality of first processes, wherein each respective process of the plurality of first processes is executed concurrently by the master process and comprises:

for each data record in at least a subset of the plurality of input data records:

creating a parsed representation of the data record;

applying a procedural language query to the parsed representation of the data record to extract one or more values, wherein the procedural language query is applied independently to each parsed representation; and

applying a respective emit operator to at least one of the extracted one or more values to add corresponding information to a respective intermediate data structure, wherein the respective emit operator implements one of a predefined set of statistical information processing functions; and

(B) initiating a plurality of second processes, wherein each respective process of the plurality of second processes aggregates information from a corresponding subset of the intermediate data structures to produce aggregated data;

wherein the computer implemented method further combines the produced aggregated data to produce output data.
























17.  Same as 1.

19.  Same as 1.
A computer-implemented method of processing a plurality of data records, performed on a system having one or more processors and memory storing one or more programs for execution by the one or more processors to perform the computer-implemented method, comprising:

assigning each group of data records to a respective process of a first plurality of processes;

executing the first plurality of processes in parallel, wherein for each group the assigned process:

extracts information from the data records in the group;

applies a multi-step script comprising a plurality of information processing commands applied sequentially to the extracted information to produce one or more intermediate values;

stores the one or more intermediate values in a respective intermediate data structure in a plurality of intermediate data structures; and

updates a status of the group to indicate completion;

determining whether at least a predefined threshold percentage of the plurality of data records are completed based on the status updates provided by the first plurality of processes, wherein the predefined threshold percentage is a predetermined value that is less than all the first plurality of data records;

when it is determined that the predefined threshold percentage of the plurality of data records are completed, assigning each group of data records that is not completed to a respective second process of the first plurality of processes;

when it is determined that each of the groups in the plurality of groups has been completed by at least one process, executing a second plurality of processes to aggregate intermediate values from the intermediate data structures to produce output data, wherein the aggregation includes intermediate values only once for each group in the plurality of groups.

10.  Same as 1.

15.  Same as 1.
A computer-implemented method of processing a plurality of data records, performed on a system having one or more processors and memory storing one or more programs for execution by the one or more processors to perform the computer-implemented method, comprising:

allocating subgroups of the plurality of data records to respective processes of a first plurality of processes;

after the allocating, executing in parallel, in each respective process of the first plurality of processes, application-specific and application-independent operations comprising:

for at least one data record in at least a subset of the subgroups of data records allocated to the respective process:

extracting information from the at least one data record, by using one or more application-specific data processing operators provided by an application programmer;

applying a multi-step script comprising a plurality of information processing commands applied sequentially to the extracted information to produce one or more values, wherein at least one step in the multi-step script includes selecting a respective application-independent emit operator on an application-specific basis and applying the respective application-independent 

storing the one or more values in one or more intermediate data structures in a plurality of intermediate data structures; and

in each process of a second plurality of processes, aggregating values from a subset of the plurality of intermediate data structures to produce output data.














9.  Same as 1.

14.  Same as 1.


Application: 15/799,939
Patent: US 8,126,909
Patent: US 7,590,620
1.  A computer-implemented method of analyzing a plurality of input data records, comprising:

executing a master process that forms a procedure comprising:

(A) initiating a plurality of first processes, wherein each respective process of the plurality of first processes is executed concurrently by the master process and comprises:

for each data record in at least a subset of the plurality of input data records:

creating a parsed representation of the data record;

applying a procedural language query to the parsed representation of the data record to extract one or more values, wherein the procedural language query is applied independently to each parsed representation; and

applying a respective emit operator to at least one of the extracted one or more values to add corresponding information to a respective intermediate data structure, wherein the respective emit operator implements one of a predefined set of statistical information processing functions; and

(B) initiating a plurality of second processes, wherein each respective process of the plurality of second processes aggregates information from a corresponding subset of the intermediate data structures to produce aggregated data;

wherein the computer implemented method further combines the produced aggregated data to produce output data.



17.  Same as 1.

19.  Same as 1.
A computer-implemented method of analyzing data records, comprising:



allocating groups of the stored data records to respective processes of a first plurality of processes executing in parallel;

after allocating the groups of the stored data records to the respective processes of the first plurality of processes executing in parallel, in each respective process of the first plurality of processes:

for each data record in at least a subset of the group of the stored data records allocated to the respective process:

creating a parsed representation of the data record;

applying a query to the parsed representation of the data record to extract one or more values, wherein the query is applied independently to each parsed representation; and

applying a respective emit operator to at least one of the extracted one or more values to add corresponding information to a respective intermediate data structure, wherein the respective emit operator implements one of a predefined set of application-independent statistical information processing functions;

in each process of a second plurality of processes, aggregating information from a subset of the intermediate data structures to produce aggregated data; and

combining the produced aggregated data to produce output data.





13.  Same as 1.

14.  Same as 1.
A computer-implemented method of analyzing data records, comprising:



allocating groups of the stored data records to respective processes of a first plurality of processes executing in parallel;

after allocating the groups of the stored data records to the respective processes of the first plurality of processes executing in parallel, in each respective process of the first plurality of processes:

for each data record in at least a subset of the group of the stored data records allocated to the respective process:

creating a parsed representation of the data record;

applying a procedural language query to the parsed representation of the data record to extract one or more values, wherein the procedural language query is applied independently to each parsed representation; and

applying a respective emit operator to at least one of the extracted one or more values to add corresponding information to a respective intermediate data structure, wherein the respective emit operator implements one of a predefined set of application-independent statistical information processing functions;

in each process of a second plurality of processes, aggregating information from a subset of the intermediate data structures to produce aggregated data; and

combining the produced aggregated data to produce output data.

13.  Same as 1.

14.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 8-14, 17, 19, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa, et al., US 6,182,061 B1 (hereinafter “Matsuzawa”) in view of Gulko et al., US 2003/0177240 A1 (hereinafter “Gulko”) in further view of Serrano, US .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 17 and 19
Matsuzawa discloses a computer-implemented method of analyzing a plurality of input data records, comprising:
executing a master process (Matsuzawa, Col. 3, line 58-Col. 4, line 12, where there must be a master process to coordinate the N aggregate queries and combining the results of the M aggregate queries) that forms a procedure comprising:
(A) initiating a plurality of first processes (Matsuzawa, Col. 3, line 58-Col. 4, line 12, see N aggregate queries being executed), wherein each respective process of the plurality of first processes is executed concurrently by the master process (Matsuzawa, Col. 3, line 49-Col. 4, line 12, see parallel processing system and where multiple processors operate in parallel by simultaneously executing the aggregate queries) and comprises:




(B) initiating a plurality of second processes (Matsuzawa, Col. 3, line 58-Col. 4, line 12, see M aggregate queries of the N aggregate queries being executed), wherein each respective process of the plurality of second processes aggregates information from a corresponding subset of the intermediate data structures to produce aggregated data (Matsuzawa, Col. 3, line 58-Col. 4, line 12, where a final result is calculated, where there must be some memory to store the results before transmitting the results of the M aggregate queries and the results must be stored in some format, which is the intermediate data structure);
wherein the computer implemented method further combines the produced aggregated data to produce output data (Matsuzawa, Col. 3, line 58-Col. 4, line 12, where a final result is calculated; Interpreted as intended use in that the final result would be the “produced output data”).
On the other hand, Gulko discloses for each data record in at least a subset of the plurality of input data records:
creating a parsed representation of the data record (Gulko, [0132], see parsing the data structure [i.e., input data records]);
applying a procedural language query to the parsed representation of the data record to extract one or more values (Gulko, [0133], see applying the algorithm to a data wherein the procedural language query is applied independently to each parsed representation (Gulko, [0015], see parallelization, defining task over available computers, parallelized program and distributed processing [i.e., applied independently]; and Gulko, [0134], see parallelizing algorithm).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gulko’s teachings to Matsuzawa’s method.  A skilled artisan would have been motivated to do so in order to easily deploy an existing application to a parallel computing environment and to easily create new application for a parallel computing platform, see Gulko, [0012] and [0013].  In addition, both of the references (Matsuzawa and Gulko) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation between the references highly suggests an expectation of success.
On the other hand, Serrano discloses applying a respective emit operator to at least one of the extracted one or more values to add corresponding information to a respective intermediate data structure comprising key-value pairs (Serrano, Col. 25, lines 44-61, where, in the example, the invention is implemented with SAS and a MEANS procedure [i.e., emit operation/statistical information processing function] is used in parallel to calculate descriptive statistics on a dataset and produce an output file; and Serrano, Col. 10, lines 53-67, see records are read in and divided into lists [i.e., respective intermediate data structure] of output files composed of key-value pairs), the key or the value of the key-value pair comprising structured data (Serrano, Col. 25, line 62-Col. 26, line 14, see keys are partitioned into datasets, where the datasets are organized in tables, where the datasets in the tables are organized into wherein the respective emit operator implements one of a predefined set of statistical information processing functions (Serrano, Col. 25, lines 44-61, where, in the example, the invention is implemented with SAS and a MEANS procedure [i.e., emit operation/statistical information processing function] is used in parallel to calculate descriptive statistics on a dataset and produce an output file; Note: Applicant has not defined what an “emit operator” is besides broadly claiming it as a “statistical information processing function”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Serrano’s teachings to the combination of Matsuzawa and Gulko.  A skilled artisan would have been motivated to do so in order to automatically parallelize applications expressed in a scripting language, see Serrano, Col. 2, lines 11-19.  In addition, all of the references (Matsuzawa, Gulko and Serrano) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation among the references highly suggests an expectation of success.
On the other hand, Sridhar discloses comprising key-value pairs (Sridhar, [0126]-[0129], see key-value pairs; Sridhar, [0151], see function emitHTML [i.e., emit operation]; and Sridhar, [0175], see traversal/emitting algorithm [i.e., emit operation]), the key or the value of the key-value pair comprising structured data (Sridhar, [0109] and [0120], see the use of structured query language [i.e., it queries structured data]), the key and the value comprising multiple parts (Sridhar, [0126]-[0129], see key-value pairs and, see in the example describing Fig. 17, the unique key/number representing the employee is associated with a “LastName”, “FirstName” and “SSN” [i.e., key and the value comprising multiple parts]; and Sridhar, Fig. 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Serrano’s teachings to the combination of Matsuzawa, Gulko and Serrano.  A skilled artisan would have been motivated to do so in order to rapidly scale, see Sridhar, [0007].  In addition, all of the references (Matsuzawa, Gulko, Serrano and Sridhar) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation among the references highly suggests an expectation of success.
With respect to claim 17, Matsuzawa discloses a computer system with one or more processors and memory for analyzing a plurality of data records, the computer system comprising memory and one or more processors (Matsuzawa, abstract, see plurality of processors and memory).
With respect to claim 19, Matsuzawa discloses a non-transitory computer readable storage medium storing one or more programs (Matsuzawa, abstract, see memory).

Claim 8
With respect to claim 8, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein a second process in the plurality of second processes comprises one or more of the following: a function for counting occurrences of distinct values in the corresponding subset of intermediate data structures, a maximum value function for identifying a maximum value in the corresponding subset of intermediate data structures, a minimum value function for identifying a minimum value in the corresponding subset of intermediate data structures, a statistical sampling function for applying a statistical function to the corresponding subset of intermediate data structures, a function for identifying values that occur most frequently in the corresponding subset of intermediate data structures, and a function for estimating a total number of unique values in the corresponding subset of intermediate data structures (Matsuzawa, Col. 1, lines 12-18 where calculating the total value, maximum, minimum and average values are statistical functions).

Claim 9
With respect to claim 9, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein the applying the procedural language query to the parsed representation of the data record to extract the one or more values and the applying the respective emit operator to at least one of the one or more values to add the corresponding information to the respective intermediate data structure are performed independently for each data record (Gulko, [0015], see parallelization, defining task over available computers, parallelized program and distributed processing [i.e., applied independently]; and Gulko, [0134], see parallelizing algorithm).

Claim 10
With respect to claim 10, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein the parsed representation of the data record comprises a key-value pair (Matsuzawa, Fig. 11 where Queries 1-4 form a key-value pair with sum(sold) and the month, 

Claim 11
With respect to claim 11, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein the respective intermediate data structure comprises a table having at least one index whose index values comprise unique values of the extracted one or more values (Matsuzawa, Fig. 11 where Queries 1-4 have the index values of month, week, location and product#, respectively).

Claim 12
With respect to claim 12, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein the aggregating information from the subset of the intermediate data structures to produce the aggregated data combines the extracted one or more values having the same index values (Matsuzawa, Fig. 11 where Queries 1-4 have the index values of month, week, location and product#, respectively).

Claim 13
With respect to claim 13, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein when applying the procedural language query to the parsed representation produces a plurality of values, applying the respective emit operator to each of the produced plurality of values to add corresponding information to the respective intermediate data structure (Gulko, [0135], see tracking dependencies of sub-trees [i.e., intermediate data structures]; and Gulko, [0136], see performing a word count of text).

Claim 14
With respect to claim 14, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein the second plurality of processes are executing in parallel (Matsuzawa, Fig. 3 where elements (3a-c), the processor elements, are executing in parallel).

Claim 23
With respect to claim 23, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses comprising initiating an additional first process upon the master process determining the procedure has been completed above a threshold (Matsuzawa, Col. 4, lines 18-39).

Claim 24
With respect to claim 24, the combination of Matsuzawa, Gulko, Serrano and Sridhar discloses wherein the intermediate data structure contains at least two unique keys (Sridhar, [0126]-[0129]).

Claim(s) 3, 5, 18 and 20-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzawa in view of Gulko in further view of Serrano in further view of Sridhar in further view of Srivastava et al., US 5,752,034 (hereinafter “Srivastava”).

Claims 3, 18 and 20
Claims 3, 18 and 20 incorporate all of the limitations above.
On the other hand, Srivastava discloses wherein each process in the first plurality of processes is implemented as a user defined object in accordance with an object oriented programming technique (Srivastava, Col. 1, lines 27-32, see object-oriented programming; and Srivastava, Col. 6, lines 16-36, see extendable-objects).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Srivastava’s teachings to the combination of Matsuzawa, Gulko, Serrano and Sridhar.  A skilled artisan would have been motivated to do so in order to detect events and to transparently extend the behavior of events, see Srivastava, Col. 1, lines 27-32.  In addition, all of the references (Matsuzawa, Gulko, Serrano, Sridhar and Srivastava) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation among the references highly suggests an expectation of success.

Claims 5, 21 and 22
Claims 5, 21 and 22 incorporate all of the limitations above.
On the other hand, Srivastava discloses wherein the initiating the plurality of first process comprises creating a respective object in a plurality of object for each first process in the plurality of first processes (Srivastava, Col. 1, lines 27-32, see object-oriented programming; and Srivastava, Col. 6, lines 16-36, see extendable-objects).  See the motivation to combine in claims 3, 18 and 20 above.

Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzawa in view of Gulko in further view of Serrano in further view of Sridhar in further view of Reiners, et al., US 2004/0148259 A1 (hereinafter “Reiners”).

Claim 15
Claim 15 incorporates all of the limitations above.
On the other hand, Reiners discloses wherein the plurality of input data records comprises one or more of the following types of data records: log files, transaction records, and documents (Reiners, [0122] where the application keeps track of a status log file, transaction records and statements [i.e., documents]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Reiners’s teachings to the combination of Matsuzawa, Gulko, Serrano and Sridhar.  A skilled artisan would have been motivated to do so to analyze and record the request data received by users.  In addition, all of the references (Matsuzawa, Gulko, Serrano, Sridhar and Reiners) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation among the references highly suggests an expectation of success.

Claim(s) 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzawa in view of Gulko in further view of Serrano in further view of Sandler, et al., US 2003/0217033 A1 (hereinafter “Sandler”).

Claim 16
Claim 16 incorporates all of the limitations above.
wherein the respective intermediate data structure comprises a table having a plurality of indices where each of the plurality of indices is dynamically generated in accordance with the extracted one or more values (Sandler, [0095]-[0096], where result tables are created having two unique table identifiers, the first identifier being a numeric value [i.e., first dynamically generated index] and the second identifier being a unique field identifier [i.e., second dynamically generated index]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Sandler’s teachings to the combination of Matsuzawa, Gulko, Serrano and Sridhar.  A skilled artisan would have been motivated to do so to make searching more efficient by using multiple indices.  In addition, all of the references (Matsuzawa, Gulko, Serrano, Sridhar and Sandler) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation among the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Herz et al. for a secure database exchange.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




Examiner: Hubert Cheung
Date: February 22, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152